EXHIBIT 99.5 CONSENT OF DONALD BUBAR The undersigned hereby consents to reference to the undersigned in the management’s discussion and analysis of Avalon Rare Metals Inc. (the “Company”) for the period ended May 31, 2012 incorporated into the Registration Statement on Form F-10 of the Company (File No. 333-173669) dated May 4, 2011 (the “Form F-10”), in connection with the technical information therein. The undersigned also consents to the incorporation by reference of this consent as an exhibit to the Form F-10. /s/ Donald Bubar Name: Donald Bubar Title: President and Chief Executive Officer Date:July 13, 2012
